DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1 & 11 are objected to because of the claims recites “… and memory for storing… and should recite “… and a memory for storing…”.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“Metal Skeleton” recited in Claim 11, 17 & 20; 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 4B:401.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, 11 & 13, the limitation "the concave".  There is insufficient antecedent basis for this limitation in the claim.
In Claim 3, 12 & 15 the limitation " the buoyancy control system". There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10, 12-16 & 18-20 are rejected based on the dependency from Claim 1, 11 & 17.
Regarding Claim 5, the applicant recites "wherein the controller is configured to apply the electrical charge to the metal mesh, which allows accretion of the calcium carbonate minerals into an area of damage in the receptacle". There is insufficient antecedent basis for “the electrical charge” for this limitation in the claim. Moreover, the claim does not describe how the controller “applies electrical charge to the metal mesh, allowing the accretion of minerals”. How is the controller “configured to” apply electrical charge to the metal mesh? 
Regarding Claim 20, the applicant recites “further comprising a controller that is configured to apply the electrical charge to the metal skeleton, which allows accretion of the calcium carbonate minerals into an area of damage in the metal skeleton.” There is insufficient antecedent basis for “the electrical charge” for this limitation in the claim. Moreover, the claim does not describe how the controller “applies electrical charge to the metal mesh, allowing the accretion of minerals”. How is the controller “configured to” apply electrical charge to the metal mesh?  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 & 6-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 & 6-14 of U.S. Patent No. 11,225,941. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are the same or the claim’s limitations are combinations of the same limitations between the claims, differing in breath of terminology – see table below and following paragraphs.
Pending Claims 1-4 ARE NOT patentably distinct to Patent Claims 1-3 as recited in Pat ‘941. 
The pending claim 1 is substantially the same in scope as the patent claim 1, and only differs in breath of terminology. Such as, the buoyancy control system “submerge the concave receptacle under the water; and cause the buoyancy control system to release the concave receptacle and allow the concave receptacle to travel upwardly so that water is directed into the turbine to produce electricity” (patent claim 1) sets forth the same buoyancy control system to “cause the receptacle to vertically translate so that water is directed into the turbine to produce electricity” (pending claim 1) since a vertically translation (pending Claim 1) would include submerge & release (patent Claim 1) – refer to “1b” below. The remaining of the limitations are the same.
Pending claims 2-3 are the same as patent claims 2-3. 
The pending claim 4 is substantially the same in scope as the patent claim 1, and only differs in breath of terminology. Such as, “a metal skeleton that has been charged to encourage accretion of calcium carbonate minerals” (patent Claim 1) sets forth the same “calcium carbonate minerals accrete between gaps in the metal mesh” (pending Claim 4) since the metal skeleton charged (patent Claim 4) would include “gaps in the charged metal skeleton” (pending Claim 4) – refer to “4a” below. 
Pending Claims 1, 6-7 & 10 ARE NOT patentably distinct to Patent Claims 6 & 10-11 as recited in Pat ‘941.
Pending claim 1 & 10 are the same as patent claim 6.

The pending claim 6 is substantially the same in scope as the patent claim 11, and only differs in breath of terminology. Such as, “the tether embeds a conductor for transferring power generated by the system to a submerged powerline” (patent Claim 11) sets forth the same “tether coupled to the turbine that delivers the electricity to a load or storage location” (pending Claim 6) since a tether imbedding a conductor for transferring power generated by the system to a submerged powerline (patent Claim 11) would “deliver the electricity to a load or storage location” (pending Claim 6) – refer to “6a” below.
Pending claim 7 is the same as patent claim 10.
Pending Claims 8-9 ARE NOT patentably distinct to Patent Claims 7 & 12 as recited in Pat ‘941.
The pending claim 8 is substantially the same in scope as the patent claim 7 & 12, and only differs in breath of terminology. Such as, “wherein the controller is configured to cause the system to perform a predetermined operating cycle that includes activating the buoyancy control system” (patent Claim 7) sets forth the same “the controller executes cycle” (pending Claim 8) – refer to “8a” below. The remaining of the limitations are the same.
The pending claim 9 is substantially the same in scope as the patent claim 7 & 12, and only differs in breath of terminology. Such as, “the buoyancy control system to submerge the concave receptacle when a power harvesting system has harvested a threshold amount of energy to trigger operation of the buoyancy control system” (patent Claim 12) sets forth the same for “the controller causes the receptacle to vertically translate at an end of a cycle of the cycles.” (pending Claim 9) – refer to “9a” below. 
Pending Claim 11 IS NOT patentably distinct to Patent Claim 6 as recited in Pat ‘941.
The pending claim 11 is substantially the same in scope as the patent claim 6, and only differs in breath of terminology. Such as, “cause the buoyancy control system to submerge the concave receptacle under the water by filling the one or more vessels with water; and cause the pump to purge the water from the one or more vessels using air to fill the one or more vessels and allow the concave receptacle to travel upwardly so that water is directed into the turbine to produce electricity” (patent Claim 11) sets forth the same for “cause a pump to purge water from one or more vessels associated with the vessel and allow the concave receptacle to travel upwardly so that water is directed into the turbine to produce electricity..” (pending Claim 6) – refer to “11a” below. The remaining of the limitations are the same.
Pending Claim 12 IS NOT patentably distinct to Patent Claim 7 as recited in Pat ‘941.
Pending claim 12 are the same as patent claim 7.
Pending Claims 13-14 are NOT patentably distinct to Patent Claim 12 as recited in Pat ‘941.
The pending claim 13 is substantially the same in scope as the patent claim 12, and only differs in breath of terminology. Such as, “predetermined operating cycle that includes activating” (patent Claim 12) sets forth the same for “executes cycles.” (pending Claim 9) – refer to “13a” below. The remaining of the limitations are the same.

The pending claim 14 is substantially the same in scope as the patent claim 12, and only differs in breath of terminology. Moreover, “submerge the concave receptacle when a power harvesting system has harvested a threshold amount of energy to trigger operation of the buoyancy control system” (patent Claim 12) sets forth the same for “vertically translate at an end of each of the cycles.” (pending Claim 9) – refer to “13a & 14a” below. The remaining of the limitations are the same. The remaining of the limitations are the same.
Pending Claims 11 & 15 ARE NOT patentably distinct to Patent Claim 8-9 as recited in Pat ‘941.
Pending claims 11 & 15 are the same as patent claim 8-9.
Pending Claim 16 IS NOT patentably distinct to Patent Claims 10-11 as recited in Pat ‘941.
The pending claim 16 is substantially the same in scope as the patent claim 10-11, and only differs in breath of terminology. Such as, “the tether embeds a conductor for transferring power generated by the system to a submerged powerline” (patent Claim 11) sets forth the same for “a tether for coupling the system to a structure or floor and further to a load or storage.” (pending Claim 9) – refer to “16a” below. The remaining of the limitations are the same.
Pending Claims 17-19 ARE NOT patentably distinct to Patent Claims 13-14 as recited in Pat 941. 


The pending claim 17-19 are substantially the same in scope as the patent claim 13, and only differs in breath of terminology. Such as, “an artificial beach” (patent Claim 13) sets forth the same for “a plain island.” (pending Claim 17-19) – refer to “19a” below. The remaining of the limitations are the same.
Pending claim 19 is the same as patent claim 14.
PRESENT INVENTION
US PAT. 11,225,941
Claim 1:
A system for capturing energy, the system comprising:

a receptacle (refer to “1a” below) configured to float in water, the receptacle comprises a metal mesh that has been charged to encourage accretion of calcium carbonate minerals;

a turbine positioned centrally with the (1a) concave receptacle;
** the buoyancy control system (refer to Claim 3 Below and antecedent basis rejection) **

a controller having a processor and memory for storing instructions, the processor executing the instructions to (1b) cause the receptacle to vertically translate so that water is directed into the turbine to produce electricity.




** Claim 3:
The system for capturing energy according to claim 1, 
wherein the buoyancy control system comprises a pump and one or more vessels, the pump filling the one or more vessels with air which causes the concave receptacle to travel upwardly. **
Claim 1:
A system for capturing energy, the system comprising:

a concave receptacle configured to float on top of water, the concave receptacle comprises a metal skeleton that has been charged to encourage accretion of calcium carbonate minerals;

a turbine positioned centrally with the concave receptacle;
a buoyancy control system; and


a controller having a processor and memory for storing instructions, the processor executing the instructions to:
(1b) cause the buoyancy control system to submerge the concave receptacle under the water; and cause the buoyancy control system to release the concave receptacle and allow the concave receptacle to travel upwardly so that water is directed into the turbine to produce electricity.
Claim 3:
3. The system for capturing energy according to claim 1, 
wherein the buoyancy control system comprises a pump and one or more vessels, the pump filling the one or more vessels with air which causes the concave receptacle to travel upwardly.
Claim 2:
The system for capturing energy according to claim 1, 
further comprising a power harvesting system that captures at least one of solar power and/or wind power to provide energy to the controller.
Claim 2:
The system for capturing energy according to claim 1, 
further comprising a power harvesting system that captures at least one of solar power and/or wind power to provide energy to the buoyancy control system and the controller.
Claim 4:
The system for capturing energy according to claim 1, 
(4a) wherein the calcium carbonate minerals accrete between gaps in the metal mesh.
Claim 1:
(4a) …the concave receptacle comprises a metal skeleton that has been charged to encourage accretion of calcium carbonate minerals…
Claim 1:
A system for capturing energy, the system comprising:

a receptacle (refer to “a” below) configured to float in water, the receptacle comprises a metal mesh that has been charged to encourage accretion of calcium carbonate minerals;

a turbine positioned centrally with the (a) concave receptacle;

** the buoyancy control system (refer to Claim 3 Below) **

a controller having a processor and memory for storing instructions, the processor executing the instructions to cause the receptacle to vertically translate so that water is directed into the turbine to produce electricity.

Claim 10:
The system for capturing energy according to claim 9, 
further comprising a 
pump and vessels for submerging the receptacle, wherein the end of the cycle occurs when a threshold amount of power has been harvested, the threshold amount of power being sufficient to allow the pump to fill the vessels with the water.
Claim 7:
The system for capturing energy according to claim 6, 
wherein the tether is coupled at one end to a floor.
Claim 6:
The system for capturing energy according to claim 1, 
further comprising (6a) a tether coupled to the turbine that delivers the electricity to a load or storage location.
Claim 6:
A system for capturing energy, the system comprising:

a concave receptacle configured to float on top of water, the concave receptacle comprises a metal skeleton that has been charged to encourage accretion of calcium carbonate minerals;

a turbine positioned centrally with the concave receptacle;

a buoyancy control system having a pump and one or more vessels; and

a controller having a processor and memory for storing instructions, the processor executing the instructions to:
cause the buoyancy control system to submerge the concave receptacle under the water by filling the one or more vessels with water; and



cause the 
pump to purge the water from the one or more vessels using air to fill the one or more vessels and allow the concave receptacle to travel upwardly so that water is directed into the turbine to produce electricity.
Claim 10:
The system for capturing energy according to claim 6, 
further comprising a tether for coupling the system to a structure or floor.
Claim 11:
The system for capturing energy according to claim 10, 
wherein (6a) the tether embeds a conductor for transferring power generated by the system to a submerged powerline.
Claim 8:
The system for capturing energy according to claim 1, 
further comprising a power harvesting system that captures at least one of wind or solar to power the controller 





and (8a) execute cycles.
Claim 9:
The system for capturing energy according to claim 8, 
wherein (9a) the controller causes the receptacle to vertically translate at an end of a cycle of the cycles.
Claim 7:
The system for capturing energy according to claim 6, 
further comprising a power harvesting system that captures at least one of solar power and/or wind power to provide energy to the buoyancy control system and the controller.
Claim 12: 
The system for capturing energy according to claim 6, 
(8a) wherein the controller is configured to cause the system to perform a predetermined operating cycle that includes activating 
(9a) the buoyancy control system to submerge the concave receptacle when a power harvesting system has harvested a threshold amount of energy to trigger operation of the buoyancy control system.
Claim 11:
A system for capturing energy, the system comprising:

a receptacle (refer to “a” below) configured to float on top of water, the receptacle comprises a metal skeleton that has been charged to encourage accretion of calcium carbonate minerals;

a turbine positioned centrally with the (“a”) concave receptacle;

** the buoyancy control system (refer to Claim 12 below and antecedent basis rejection) **
a controller having a processor and memory for storing instructions, the processor executing the instructions to:
(11a) cause a pump to purge water from one or more vessels associated with the vessel and allow the concave receptacle to travel upwardly so that water is directed into the turbine to produce electricity.
Claim 6:
A system for capturing energy, the system comprising:

a concave receptacle configured to float on top of water, the concave receptacle comprises a metal skeleton that has been charged to encourage accretion of calcium carbonate minerals;

a turbine positioned centrally with the concave receptacle;

a buoyancy control system having a pump and one or more vessels; and

a controller having a processor and memory for storing instructions, the processor executing the instructions to:
(11a) cause the buoyancy control system to submerge the concave receptacle under the water by filling the one or more vessels with water; and cause the pump to purge the water from the one or more vessels using air to fill the one or more vessels and allow the concave receptacle to travel upwardly so that water is directed into the turbine to produce electricity.
Claim 12:
The system for capturing energy according to claim 11, 
further comprising a power harvesting system that captures at least one of solar power and/or wind power to provide energy to the buoyancy control system and the controller.
Claim 7: 
The system for capturing energy according to claim 6, 
further comprising a power harvesting system that captures at least one of solar power and/or wind power to provide energy to the buoyancy control system and the controller.
Claim 13:
The system for capturing energy according to claim 12, 
wherein the power harvesting system powers the controller and 
(13a) executes cycles.

Claim 14:
The system for capturing energy according to claim 13, 
wherein the controller causes the receptacle to 

(14a) vertically translate at an end of each of the cycles.
Claim 12:
The system for capturing energy according to claim 6, 
wherein the controller is configured to cause the system to perform a 
(13a) predetermined operating cycle that includes activating 



the buoyancy control system 


(14a) to submerge the concave receptacle when a power harvesting system has harvested a threshold amount of energy to trigger operation of the buoyancy control system.
Refer to Claim 11 regarding the limitation for “the pump”.



Claim 15:
The system for capturing energy according to claim 11, 
wherein the buoyancy control system is configured to open a valve of the one or more vessels to allow the one or more vessels to fill with water.
Claim 8:
The system for capturing energy according to claim 6, wherein the pump fills the one or more vessels with compressed air.
Claim 9:
The system for capturing energy according to claim 8, 
wherein the buoyancy control system is configured to open a valve of the one or more vessels to allow the one or more vessels to fill with water.
Claim 16:
The system for capturing energy according to claim 11, 
further comprising a tether for coupling the system to a structure or floor and 



(16a) further to a load or storage.
Claim 10:
The system for capturing energy according to claim 6, 
further comprising a tether for coupling the system to a structure or floor.
Claim 11:
The system for capturing energy according to claim 10, 
(16a) wherein the tether embeds a conductor for transferring power generated by the system to a submerged powerline.
Claim 17:
A system for capturing energy, the system comprising:
a receptacle (refer to “a” below) comprising 
a metal skeleton that has been charged to encourage accretion of calcium carbonate minerals;

two arcuate armatures that extend from the receptacle, the two arcuate armatures directing water towards the (“a”) concave receptacle; and

Claim 19:
The system for capturing energy according to claim 17, 
wherein the concave receptacle comprises (19a) a plain island.
a turbine positioned centrally with the concave receptacle to generate energy from the water entering the concave receptacle, 

wherein the water flow into a confluence point of the two arcuate armatures to enter the concave receptacle and turn the turbine to produce electricity.
Claim 13: 
A system for capturing energy, the system comprising:
a concave receptacle comprising 

a metal skeleton that has been charged to encourage accretion of calcium carbonate minerals;

two arcuate armatures that extend from the concave receptacle, the two arcuate armatures directing water towards the concave receptacle;





(19a) an artificial beach 
a turbine positioned centrally with the concave receptacle to generate energy from the water entering the concave receptacle.

located at a confluence point of the two arcuate armatures, wherein water overtops the artificial beach to enter the concave receptacle; and
Claim 18:
The system for capturing energy according to claim 17, 
wherein the concave receptacle comprises a closed atoll.
Claim 14:
The system for capturing energy according to claim 13, 
wherein the concave receptacle comprises a closed atoll.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – Sheldon (US 20200056578) show a buoyant hydrodynamic pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469) 295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JOSEPH ORTEGA/Primary Examiner, Art Unit 2832